                                                                           Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

 JOHNNY C. GODOWSKI,

       Plaintiff,

 v.                                                   Case No. 3:16cv354-RV-HTC

 CITY OF PENSACOLA, et al.,

      Defendants.
___________________________/

                                       ORDER

      This cause comes for consideration upon the Magistrate Judge’s Report and

Recommendation (R&R) dated July 12, 2019. (Doc. 57). The parties have been

furnished a copy of the R&R and have been afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). The defendant has filed

an objection, and I have made a de novo determination of that objection.

      Having considered the R&R, and the defendant’s objection thereto, I have

determined that the R&R should be adopted, with the caveat (as noted in the

defendant’s objection) that the three references in the R&R to the “City Attorney”

should instead read “Assistant State Attorney.”

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s R&R is adopted and incorporated by reference

in this order, subject to the foregoing correction.
                                                                     Page 2 of 2


      2.    Defendant City of Pensacola’s Motion for Summary Judgment (doc.

54) is GRANTED.

      3.    Plaintiff’s claims against Defendant Bradley Craig are DISMISSED.

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 29th day of July, 2019.



                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:16cv354-RV-HTC
